Citation Nr: 1429149	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  10-12 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for service-connected Type II diabetes mellitus (DM) prior to December 11, 2013, and to a disability rating in excess of 40 percent thereafter.  

2. Entitlement to a disability rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD) prior to May 14, 2008, and to a disability rating in excess of 30 percent thereafter.  

3. Entitlement to service connection for peripheral vascular disease (PVD), to include as secondary to service-connected DM, and/or service-connected ischemic heart disease.  

4. Entitlement to service connection for diabetic retinopathy (DR), to include as secondary to service-connected DM.  

5. Entitlement to service connection for renal cancer, to include as due to chemical herbicide exposure.  

6. Entitlement to service connection for hypertension (HTN), to include as secondary to service-connected DM and/or to service-connected PTSD.  

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Jeffrey Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2008, April 2009, and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran testified at a hearing before a Decision Review Officer (DRO) in November 2001, the transcript of which has been associated with the file.  In a January 2014 rating decision the RO granted an increased rating of 40 percent, effective December 11, 2013, for service-connected DM.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The issues of entitlement to service connection for PVD, DR, renal cancer, and HTN; and for a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. For the entire period of the appeal, the Veteran's DM has been characterized by requiring insulin, restricted diet, and regulation of activities.  

2. Prior to May 14, 2008, the preponderance of the record shows that the Veteran's PTSD had been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

3. From May 14, 2008, the preponderance of the record shows that the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas.  


CONCLUSIONS OF LAW

1. For the entire period of the appeal, the criteria for a disability evaluation of 40 percent for DM have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2013).  

2. Prior to May 14, 2008, the criteria for a disability evaluation of 30 percent for PTSD had been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.126, 4.130, DC 9411 (2013).  

3. From May 14, 2008, the criteria for a disability evaluation for 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.126, 4.130, DC 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The notice requirements were accomplished in the September 2007, April 2008 and July 2008 letters that were provided before the initial adjudication of the claims.  The letter notified the Veteran of the information and evidence needed to substantiate his service connection and increased rating claims.  He was told that the evidence must show that his service-connected disabilities have gotten worse, and that in order to establish service connection on a secondary basis the evidence must show that his service-connected disability caused or aggravated his claimed disorder.  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's applicable service and post-service treatment records, VA examination reports, lay statements and hearing testimony have been obtained.  

VA has associated with the claims folder records of the Veteran's VA outpatient and private treatment.  He was also afforded VA examinations in November 2007, December 2007, May 2008, October 2008, January 2009, and December 2013, which are adequate because the examiners discussed his medical history, described his DM, and his PTSD, and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that his DM or PTSD has worsened since the date of the December 2013 VA examinations.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The claims file indicates that the Veteran has been in receipt of Social Security Administration (SSA) disability benefits since 1975, related to a mine accident that caused him to break his neck.  These SSA records have not yet been associated with the claims file.  However, there being no indication or contention that the Veteran's SSA application or records would be relevant to his claims for increased ratings for PTSD or DM, VA's duty to assist does not include obtaining his records pertaining to adjudication of claims for SSA disability benefits with respect to these claims.  See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010) (holding that the United States Court of Appeals for Veterans Claims correctly determined that Veteran's medical records used to determine his eligibility for SSA benefits were not relevant to VA determination, and that VA was thus not required to assist veteran in obtaining records from SSA).  

DM

The Board finds that, for the entire period of the appeal, the Veteran's disability is characterized by DM requiring insulin, restricted diet, and regulation of activities.  See 38 C.F.R. § 4.119, DC 7913.  

According to the clinical record, including an October 2007 VA practitioner's opinion; May 2008 and October 2008 VA examination reports; and the Veteran's and his spouse's contentions, he has insulin dependent DM that requires a restricted diet and regulation of activities.  However, by his own admission, he did not require any hospitalizations for episodes of ketoacidosis or hypoglycemic reactions, which, under DC 7913, would warrant higher disability ratings.  

Based on the foregoing, a 40 percent disability rating for DM is warranted for the entire appeal period.  Finally, the Board finds that the Veteran's symptoms have been stable throughout the appeal and therefore staged ratings are not appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

PTSD

The Board finds that, prior to May 5, 2008, the Veteran's PTSD had been characterized by occupational and social impairment with reduced reliability and productivity; and that thereafter his symptoms have more nearly approximated occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. §§ 4.126(a), 4.130, DC 9411.  

On VA examination in November 2007, the examiner observed that the Veteran reported that he had experienced depression, distressing memories of his service in Vietnam, emotional numbness, isolation, avoidance, nightmares, sleep disturbance, exaggerated startle response, hypervigilence, and increased irritability.  On psychometric testing, the Veteran was shown to have moderate to severe depression.  On mental status examination, the Veteran was observed to be well-groomed and cooperative, with direct eye contact, but flattened facial expression, which was probably due to his left eye injury.  He was noted as having appropriate impulse control, speech that was somewhat slow and stilted, depressed mood and blunted affect, no perceptual distortions, rational and logical thought content, sequential and goal directed thought process, no signs of serious cognitive deficits, intact judgment and insight, and no suicidal or homicidal ideation.  He was not found to have any psychotic symptomatology.  However, he was observed to have problems with concentration due to his depression, and problems remembering names.  The examiner opined that the Veteran's social and industrial adaptability were mildly impaired by his PTSD symptoms, and noted that his severe depression was related to recently serious health problems.  He was assigned a Global Assessment of Function (GAF) score of 65 for his PTSD alone; of 50 for adjustment disorder NOS, with situational depression; and of 57 for PTSD and adjustment disorder combined.  

In December 2007 the same VA examiner provided further insight into the Veteran's psychiatric symptoms, and indicated that the Veteran also had adjustment disorder, not otherwise specified, with depressive features, that was secondary to his health problems.  The examiner noted that it was likely that, despite other physical disabilities, even if the Veteran were able to work at his old job he would be mildly impaired because his PTSD symptoms only required him to work alone.  

The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), upon which the ratings schedule is based, defines these scores as reflecting an inability to work.  38 C.F.R. § 4.130.  In pertinent part, a GAF score between 31and 40 indicates major impairment in several areas, including work (e.g., depressed man is unable to work); scores ranging from 41 to 50 reflect a serious impairment in occupational functioning (e.g., unable to keep a job); scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); and scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

VA regulations provide that signs and symptoms of a nonservice-connected condition must be attributed to the service-connected condition when it is not possible to separate the effects of the conditions.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, the Board will attribute the effects of the Veteran's nonservice-connected conditions to his service-connected PTSD where it is not possible to separate the symptomatology.  

Prior to May 14, 2008, the Veteran's PTSD has been manifested by mild to moderate symptoms of PTSD, with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411 (2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013) (When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms).  

In this regard, he was noted as having appropriate impulse control, no perceptual distortions, rational and logical thought content, sequential and goal directed thought process, no signs of serious cognitive deficits, intact judgment and insight, no suicidal or homicidal ideation, and no psychotic symptomatology, which would otherwise warrant the assignment of a higher rating.  However, he was observed to have problems with concentration due to his depression and problems remembering names; and reported symptoms of depression, emotional numbness, isolation, avoidance, nightmares, sleep disturbance, exaggerated startle response, hypervigilence, and increased irritability, which more nearly approximate the assignment of a 30 percent disability rating.  

On May 14, 2008, the Veteran's private psychiatrist, "Dr. Liss," provided a detailed medical opinion.  Dr. Liss observed that on various psychometric questionnaires, the Veteran reported symptoms indicative of severe PTSD, including avoidance, exaggerated startle response, increased irritability, difficulty concentrating, memory loss pertaining to his stressors, diminished interest or participation in significant activities, feelings of estrangement from others, difficulty falling asleep, and a sense of a foreshortened future.  These tests also revealed that the Veteran had thoughts of suicide without plan or intent, loss of interest, trouble making decisions, mild to severe anxiety with occasional severe panic attacks, with dissociation and loss of contact with reality.  Dr. Liss observed that the Veteran had symptoms of alteration of sleep, poor concentration, distractibility, anxiety, isolation, decreased self-esteem, suicidal thoughts, mood swings, alteration in appetite, memory difficulty, impulsivity, disorganization, hopelessness, obsessive thoughts, and flashbacks.   However, Dr. Liss indicated that there was no evidence of formal thought or content disorder such as delusions or hallucinations, except as documented when the Veteran had flashbacks with dissociation.  He was oriented and had a good fund of general knowledge, with an at least average intellect.  Dr. Liss characterized the Veteran's psychiatric disability as severe, and noted that the onset of the Veteran's PTSD was clinically dated back several decades and that he was experiencing a recurrence of significant symptoms.  Dr. Liss also opined that the Veteran was 100 percent unemployable because of the PTSD, although he did not explain why.  He was assigned a GAF score of less than 50.  

On VA psychiatric examination in January 2009, the Veteran was reported to have severe panic attacks, suicidal ideation, homicidal ideation, poor impulse control, episodes of violence, moderate memory impairment, difficulty concentrating, exaggerated startle response, hypervigilence, and irritability.  The examiner noted that the Veteran experienced an anxiety level that was too high to socialize much, and that he was a self-described loner, who usually only interacted with his immediate family.  He was assigned a GAF score of 50.  The examiner opined that the Veteran experienced total occupational and social impairment due to his PTSD, but noted that it was not possible to determine the extent the Veteran's PTSD caused disability, because of the numerous disabling conditions that coexisted.  However, the examiner observed that the Veteran's PTSD caused him to experience significant distress, and impacted him socially, emotionally, physically, and mentally, which severely reduced his quality of life.  

A December 2013 VA examination report reflects the Veteran reported that he would be a hermit without his wife, but that he had a mixed relationship with his two children that was strained and limited.  He also has a mixed relationship with his siblings, with limited contact.  On psychometric testing the Veteran's symptoms were noted as significantly impairing of his social or occupational functioning.  He was observed to have depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, and disturbances of motivation and mood.  

The relevant clinical record also shows that the Veteran has been treated for passive suicidal ideation, increased irritability, depression, concentration and memory impairment, severe anxiety symptoms, and flattened effect since May 14, 2008.  He also has reported estrangement from family members, and that he does not have any social relationships apart from his family, or social activities.  

Since May 14, 2008, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability, due to such symptoms as flattened affect, panic attacks more than once a week, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013) (When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms).  

However, despite Dr. Liss's and the VA examiner's opinions that the Veteran is totally disabled due to his PTSD, the evidence fails to show that the Veteran experienced symptoms analogous to gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name, which would entitle him to a 100 percent disability rating.  

Based on the foregoing, a 30 percent disability rating for PTSD is warranted prior to May 14, 2008, and a 70 percent rating is warranted thereafter.  

Extraschedular Consideration

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's DM-namely, whether or not he requires more than one daily injection of insulin, and has episodes of ketoacidosis and hypoglycemic reactions requiring hospitalization and visits to a diabetic care provider.  Also, the applicable rating criteria adequately contemplate the manifestations of the Veteran's PTSD-namely, the degree of his occupational and social impairment.  The rating criteria are thus adequate to evaluate these disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  


ORDER

Subject to the law and regulations governing payment of monetary benefits, for the entire period of the appeal, a disability rating of 40 percent, and no more for DM, is granted.  

Subject to the law and regulations governing payment of monetary benefits, prior to May 14, 2008, a disability rating of 30 percent, and no more, for PTSD, is granted.  

Subject to the law and regulations governing payment of monetary benefits, from May 14, 2008, a disability rating of 70 percent, and no more, for PTSD, is granted.  


REMAND

As noted, the record indicates that the Veteran has been in receipt of Social Security Administration (SSA) disability benefits since 1975.  However, no attempt has been made to obtain these records.  All relevant administrative and medical records considered in the determination of the claim for SSA disability benefits must be obtained and associated with the claims file.  

The Veteran testified that he receives treatment from various private practitioners, including "Dr. Rahman" and "Dr. River."  Therefore, on remand, records from these practitioners should be obtained and associated with the claims folders, either physically or electronically.  38 C.F.R. § 3.159(c)(2).  

The medical evidence is not sufficiently developed to adjudicate the claim for service connection for PVD, DR, renal cancer, and HTN.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Also, in light of Rice v. Shinseki, 22 Vet. App. 447 (2009) and the Board's remand addressing claims for service connection, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA and private treatment and/or hospitalization records related to the Veteran's PVD, DR, renal cancer and HTN, to specifically include records from Dr. Rahman and Dr. River.  Any negative response should be in writing, and associated with the claims folder.  

2. Request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.  

3. Schedule VA medical examinations and obtain medical opinions from appropriate clinicians to determine the nature and etiology of the Veteran's current PVD, DR, renal cancer and HTN.  The examiner must review the entire claims file, including a complete copy of this remand, Virtual VA and any lay assertions presented.  All indicated tests and studies are to be performed, and comprehensive social, educational, and occupational histories are to be obtained.  

The examiners are requested to provide opinions addressing the following:  

(a) Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's current PVD was caused or aggravated (i.e., permanently worsened) by a service-connected disability, to specifically include, the service-connected DM.  

(b) Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran has current DR that is related to an event or illness of the Veteran's service.  If the examiner finds it unlikely that any diagnosed DR is directly related to his military service, please determine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the current DR was caused or aggravated (i.e., permanently worsened) by a service-connected disability, to specifically include, the service-connected DM.  

(c) Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current or previously diagnosed renal cancer is related to an event or illness of the Veteran's service, to include chemical herbicide exposure.  The examiner should explain in detail why the Veteran did not/does not have renal cancer if it is determined that he did not/does not.  The examiner should note the findings of an October 2007 CT scan, an April 2009 ultrasound, and an April 2010 ultrasound which reflect observations of a right renal lesion.  The examiner should also note the March 2009 and May 2009 statements from "Dr. Brandes," the Veteran's private urologist, which indicates treatment for an enhancing mass in the kidney back in 2007.  Finally, the examiner should note that the Veteran's exposure to herbicides is conceded.  

(d) Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the current HTN was caused or aggravated (i.e., permanently worsened) by a service-connected disability, to specifically include, the service-connected PTSD.  

The examiners should be notified that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

Reports of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiners cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

4. Thereafter, and after undertaking any additional development deemed necessary, the RO must readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


